222 F.3d 207 (5th Cir. 1999)
ROGERS LEE JACKSON, Plaintiff-Appellant,v.KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 98-41193Summary Calendar
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
September 16, 1999

Appeal from the United States District Court for the Eastern District of Texas
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.
PER CURIAM:


1
Rogers Lee Jackson appeals from a judgment affirming the decision of the Commissioner of Social Security denying his claim for disability insurance benefits, 42 U.S.C. § 405(g).  He contends that the Commissioner failed to apply the correct legal standards and that his decision was not supported by substantial evidence.  We have reviewed the record and the briefs of the parties, and we conclude that the district court was without jurisdiction to entertain Jackson's claims of hearing loss and procedural error before the Administrative Law Judge because of Jackson's failure to raise these issue before the Appeals Council.  See Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).  We affirm the district court's decision on this alternate basis.


2
In this appeal, Jackson does not argue whether substantial evidence supports the Commissioner's decision vis-a-vis his claim of right-eye blindness.  Instead, he argues only that substantial evidence does not support a decision denying benefits based on his asserted hearing loss.  Accordingly, Jackson abandons the only issue properly before this court on appeal -- whether the Commissioner's decision denying him Social Security Income benefits based on his blindness claim is supported by substantial evidence.  See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

AFFIRMED